Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Kristen Pursley, on June 15, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claim 3 has been amended as shown below.  Claims 1, 2 and 4-6 remain as shown in the claim set filed on June 7, 2021.  Of these claims, claims 1 and 2 have been canceled.

3.  (currently amended) A method for degrading methylamine, comprising:
a) applying an effective amount of a composition comprising Lysinibacillus fusiformis GDUTAN2 to a substrate containing methylamine, wherein the Lysinihaciiius fusiformis GDUTAN2 was deposited on May 24, 2017 in the China Center for Type Culture Collection in Wuhan University , Wuhan City, Hubei Province with a deposit number of CCTCC NO. M 2017284; and 
b) contacting the substrate with the composition comprising L. fusiformis GDUTAN2 for a sufficient length of time to degrade the methylamine.  

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and complete claim language.  See p. 5 of the Office action of March 8, 2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-06-14